REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2009/0319618 issued to Affronti et al.(Affronti) teaches displaying a list of file attachments associated with a message thread an email application. The messages associated with the message thread are identified, along with any file attachments attached to those messages. An aggregated attachment list is generated containing an entry for each file attachment associated with the message thread. The aggregated attachment list associated with the message thread is then displayed in a window of the email application.
US 2004/0068545 issued to Daniell et al., teaches organizing and managing attachments from electronic messages.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach a first user-posted message of the plurality of user-posted messages has attached to it a first file; and a second user-posted message of the plurality of user-posted messages has attached to it a second file; interface generation circuitry operable to: access the one or more storage devices; analyze the plurality of user-posted messages to aggregate a list of files attached to the plurality of user-posted messages, the list of files including the first file and the second file; and generate a first user interface element of the electronic collaboration system, wherein: the first user interface element presents, concurrently in a single window or screen, two or more second user interface elements corresponding to the list of files attached to the plurality of user-posted messages; a first one of the two or more second user interface elements is interactive such that a user can interact with it to access the first file; and a second one of the two or more second user interface elements is interactive such that a user can interact with it to download the second file.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 8,996,625 issued to Singleton et al, teaches aggregating posts submitted to a messaging system and analyzing content of each post to determine a group of posts that reference a common topic.
US 2003/0135565 issued to Estrada which teaches using email application for collaboration on a project.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459